Citation Nr: 1713744	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-10 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating greater than 60 percent for asbestosis.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The Phoenix, Arizona RO currently has jurisdiction over the claim.

The Veteran's April 2014 substantive appeal, VA Form 9, indicated that he wanted a Board hearing at a local VA office; however, in a February 2015 statement, the Veteran withdrew his hearing request and directed that his claim be forwarded to the Board for adjudication.  As such, no outstanding hearing request is of record.

Following the final RO adjudication of the claim, additional relevant evidence was added to the claims file.  In a February 2017 communication, the Veteran waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  As such, a remand is not required and the Board may proceed to adjudication of the claim.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  Prior to January 13, 2017, the evidence failed to establish an FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; that the Veteran required outpatient oxygen therapy.

2.  From January 13, 2017, the evidence demonstrates that the Veteran's asbestosis results in right ventricular hypertrophy.

3.  From January 13, 2017, the evidence of record supports the conclusion that the Veteran has a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2017, the criteria for a disability rating greater than 60 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6833 (2016).

2.  For the period from January 13, 2017, the criteria for a disability rating of 100 percent for asbestosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6833 (2016).

3.  The criteria for SMC at the housebound rate are met from January 13, 2017.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a letter to the Veteran in October 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that they wanted VA to obtain or that they felt were relevant to the claim.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Multiple VA examination reports are of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Historically, the Veteran has been rated for his asbestosis under DC 6833.  He contends that his current 60 percent rating does not accurately reflect the severity of his disability.

The General Rating Formula for Interstitial Lung Disease (DCs 6825 through 6833) provides that Forced Vital Capacity (FVC) of 75- to 80-percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

As an initial matter, the Board notes that the Veteran also has a diagnosis of morbid obesity and some of his respiratory problems have been medically attributed to his obesity, which is not service connected.  That said, no medical professional has distinguished the symptoms attributable to the morbid obesity as opposed to the service-connected asbestosis.  As such, the Board will presume that all symptoms are attributable to the service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

Prior to January 13, 2017

In his May 2012 claim for an increased rating, the Veteran indicated that his condition was more severe and warranted a 100 percent disability rating.

VA treatment records document ongoing treatment for asbestosis with primary symptoms of shortness of breath on exertion and cough.  A May 2012 echo showed normal right ventricle function with minimal septal hypertrophy.

The Veteran was afforded a VA examination in November 2012.  The examiner noted a diagnosis of an interstitial lung disease, namely asbestosis, as well as a restrictive lung disease in the form of obesity.  The examiner noted that a May 2012 pulmonary consultation had indicated that the Veteran's shortness of breath was attributable to his morbid obesity and that June 2008 PFT testing also showed restrictive lung disease.  The Veteran's current symptoms included shortness of breath that was unaffected by the use of a bronchodilator and anti-inflammatory medication.  He used an electric cart when shopping and could only walk about 100 yards before needing to sit and rest.  The Veteran did not require oral or parenteral corticosteroid medications.  The Veteran did not require oxygen therapy or have cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  April 2012 x-rays showed pleural thickening of the bilateral lungs, as well as interstitial changes to the mid to lower right lung and calcified pleural plaquing in the lung bases, which was consistent with asbestosis.  A May 2012 MRI also showed bilateral pleural thickening consistent with asbestosis.  The examiner indicated that PFT results were consistent with the Veteran's current pulmonary function.  The Veteran had not had one or more episodes of respiratory failure and did not have exercise capacity of 20 ml/kg/min or less.  Pre-bronchodilator PFT results showed an FVC of 57.4 percent projected, and FEV-1 of 62.4 percent projected, and an FEV-1/FVC of 66.9 percent.  The examiner stated that the FVC percent predicted most accurately reflected the Veteran's level of disability.  The examiner indicated that post-bronchodilator testing was not completed because the Veteran tired easily and had documentation of nonresponse to bronchodilators.  DLCO testing could not be accomplished because the Veteran tired easily and could not complete the test.  The Veteran's morbid obesity and asbestosis were noted to be the causes of the decreased lung functioning.  Exercise capacity testing was not performed.  The lung disability affected the Veteran's occupational and general functioning due to the shortness of breath affecting his ability to walk distances over 100 feet or stand for more than a few minutes.

The Veteran was afforded a VA contract examination in November 2014.  The examiner noted review of the claims file.  The Veteran reported a worsening of his respiratory symptoms since the last examination.  The Veteran did not require oral or parenteral corticosteroid medications or oxygen therapy.  He did not have cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  There was no history of respiratory failure.  X-rays were suggestive of chronic bronchitis and active tuberculosis.  The examiner indicated that PFT results were consistent with the Veteran's current pulmonary function.  The Veteran had not had one or more episodes of respiratory failure and did not have exercise capacity of 20 ml/kg/min or less.  Pre-bronchodilator PFT results showed an FEV-1 of 63 percent projected, an FEV-1/FVC of 100 percent, and an FVC of 63 percent projected.  Post-bronchodilator testing showed an FEV-1 of 76 percent projected, an FEV-1/FVC of 100 percent, and an FVC of 76 percent projected.  The examiner stated that the FEV-1/FVC percent predicted most accurately reflected the Veteran's level of disability.  The examiner indicated that DLCO testing was not completed because it was not indicated for the Veteran's condition.  Exercise capacity testing was not performed.  The lung disability affected the Veteran's occupational and general functioning in that the Veteran was limited in strenuous activities that required constant use of the lungs, such as prolonged running or lifting very heavy objects.  The Veteran was able to perform activities of daily living such as walking and transportation from one place to another, as well as eating and bathing.  

A September 2015 VA primary care visit documented the Veteran's reports that due to pulmonary rehabilitation he was able to ride a bike for 13 minutes, an improvement from 2 minutes when he started therapy.  His pulmonologist had told him not to take his inhalers because they would not help his breathing problems, which were due to scar tissue from asbestosis.  The Veteran reported ongoing shortness of breath on exertion and a cough, but denied chest pain.  Prior May 2014 chest x-rays showed no acute cardiopulmonary abnormality in the chest.

A March 2016 VA anesthesia record cited to prior x-rays that showed no acute cardiopulmonary abnormality in the chest.  Multiple March 2016 and April 2016 records indicated that cardiac functioning was within normal limits.  

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's demonstrated asbestosis symptomatology does not warrant an evaluation greater than the currently assigned 60 percent rating for the period prior to January 13, 2017.

In order to warrant a 100 percent disability rating, the evidence would need to demonstrate FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  None of the above criteria were met prior to January 13, 2017.  As such, a rating greater than 60 percent prior to January 13, 2017, under DC 6833 is not warranted.

The Board has also considered whether higher or separate DCs are applicable.  In this regard, as discussed above, the Veteran has not been service connected for his morbid obesity.  Prior to January 13, 2017, the Veteran was not diagnosed with or service connected for any other interstitial lung disease, restrictive lung disease, or any mycotic lung disease, bacterial infection of the lung, pulmonary vascular disease, or tuberculosis.  Moreover, the Court of Appeals for Veterans Claims (Court) has held that rating by analogy is not permitted when, as in this case, there is a DC that is specifically labeled with the name of a particular condition.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  As discussed above, the Board finds that for the period prior to January 13, 2017, a rating greater than 60 percent for asbestosis is not warranted.  Furthermore, the Board concludes that the Veteran has not met the criteria for a higher rating at any point prior to January 13, 2017, and, as such, staged ratings prior to January 13, 2017, are not warranted.  

From January 13, 2017

A January 13, 2017, VA contract examination also is of record.  Therein, the examiner noted that the Veteran's respiratory condition had resulted in right ventricular hypertrophy.  The Board concludes that a 100 percent rating is warranted from that date.  See, 38 C.F.R. § 4.7.  This represents a complete grant of benefits from that date.

The Board has considered whether an increased rating of 100 percent is applicable for any period prior to January 13, 2017; however, there is no evidence to establish a concrete effective date for such an increase prior to that date.  The most recent prior testing and examinations of record clearly found no evidence of right ventricular hypertrophy or any other criteria that would warrant a 100 percent rating under DC 6833.  In addition, there is no other lay or medical evidence in the intervening period to demonstrate worsening to the extent that an increased rating could be assigned.  The January 13, 2017, examination was scheduled based on a routine review by the AOJ to check the severity of the disability and was not based on any complaints or symptoms reported by the Veteran or medical evidence of record suggesting a change or worsening of the Veteran's asbestosis and related conditions.  As such, the Board concludes that the effective date assigned in appropriate given the circumstances.  Stated differently, there was a change in the disability and a staged rating is warranted based upon facts found.

Additional Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lung disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lung disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports shortness of breath and cough.  These are precisely the type of symptoms evaluated under DC 6833, as discussed above.  Thus, the Veteran's current schedular ratings under DC 6833 are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, however, the Veteran already is in receipt of a combined 100 percent rating for the entire period for which the increased rating claim is on appeal.  As the Court discussed in Johnson, a combined extraschedular rating is a gap filler between the schedular combined rating and a total rating.  Id at 1366.  As the Veteran has a combined 100 percent rating for the entire appellate time period, any further consideration of the provisions of Johnson regarding the combined effects of the Veteran's service-connected disabilities are moot.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, entitlement to TDIU has been in effect since November 6, 2002, encompassing the entire appellate time period.  As such, the Board concludes that the issue is not in appellate status.

SMC

Of relevance to the instant claim, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

As discussed above, the Veteran's asbestosis is rated as 100 percent disabling from January 13, 2017, meeting the criteria for a single service-connected disability rated as totally disabling for section 1114(s) purposes.  In addition, the Veteran has separate orthopedic disability ratings for the left hip (50 percent), right foot (10 percent), and left knee (10 percent) which combine to a 60 percent rating for all periods relevant to the appeal.  38 C.F.R. §§ 4.25 (2016).

As the Veteran has a single service-connected disability rated as totally disabling and other combined service-connected disabilities ratable at 60 percent, SMC at the housebound rate is granted, effective January 13, 2017.



ORDER

Entitlement to an increased rating greater than 60 percent for asbestosis prior to January 13, 2017, is denied.

Entitlement to a 100 percent rating for asbestosis from January 13, 2017, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to SMC at the housebound rate is granted, effective January 13, 2017, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


